Citation Nr: 0401673	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  01-03 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to service connection for a left shoulder 
disability.

2.	Entitlement to service connection for a right knee 
disability.

3.	Entitlement to service connection for a left knee 
disability.

4.	Entitlement to service connection for psoriasis.

5.	Entitlement to service connection for lichen simplex 
chronicus

6.	Entitlement to service connection for folliculitis.

7.	Entitlement to service connection for herpes zoster.

8.	Entitlement to service connection for tinea cruris.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
November 1982.  He also claims an additional period of 
service with the Oregon National Guard from November 1982 to 
October 1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a personal hearing on December 12, 
2002 before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript of that hearing has been associated 
with the record on appeal.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain evidence that must be 
obtained to comply with the VCAA and the duty to assist.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  The 
evidence suggests that the veteran has been receiving 
treatment from several private physicians.  The RO should 
contact these doctors and obtain all available treatment 
records.  In addition, the veteran has stated that he served 
in the Oregon National Guard from November 1982 to October 
1985 and that medical records from his Guard service would be 
relevant to his claim.  The Board agrees, especially to the 
extent that these records might help establish continuity of 
symptomatology.  Therefore, the RO should obtain all of the 
veteran's service medical records from the Oregon National 
Guard.  The duty to assist particularly applies to relevant 
evidence known to be in the possession of the Federal 
Government, such as VA records, or service medical records.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts v. Brown, 
6 Vet. App. 473 (1994).  Therefore, the RO should obtain 
copies of all medical records from the Oregon National Guard.  
If the records are unavailable, the RO should seek 
confirmation of that fact.

The veteran has not been provided a complete VA skin 
examination with requests to determine whether or not he 
suffers from all of the claimed skin disabilities, and 
whether or not they are etiologically related to service.  
The veteran should be provided a VA examination in order to 
determine the exact diagnoses of his skin conditions and 
whether or not any of his claimed disabilities are related to 
service, if found.  The Court has held that the "fulfillment 
of the statutory duty to assist . . . includes the conduct of 
a thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA, 
to obtain additional service medical records, and to provide 
the veteran a current VA examination for his skin 
disabilities.  Accordingly, the Board finds that the case 
must be remanded to the RO for the following action:

1.	The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
appellant of the applicable provisions 
of the VCAA, including what evidence is 
needed to support his claims, what 
evidence VA will develop, and what 
evidence the appellant must furnish.  

2.	The RO should obtain the veteran's 
service medical records from the Oregon 
National Guard for service from November 
1982 to October 1985.  If these records 
cannot be located, the RO should ask for 
specific confirmation of that fact. 

3.	The RO should obtain the necessary 
releases from the veteran and then obtain 
the medical records from the private 
physicians he has identified.  The RO 
should obtain records from: (1)  Dr. 
Derek B. Hamblin, 1501 N.E. Medical 
Center Drive, P.O. Box 6018, Bend, Oregon 
97708-6018.; (2)  Dr. Gregory C. 
Rechterich, 992 Country Club Road, Suite 
201, Eugene, Oregon 97401; (3)  Dr. Jay 
Y. Park, 1162 Willamette St., Eugene, 
Oregon 97401; (4)  Dr. Cynthia A. Dreyer, 
Patterson Medical Building 1180 Patterson 
St., Eugene Oregon 97401; and (5)  Dr. 
Daniel A. Hoagland, 98 W. Oregon Ave, 
Creswell, Oregon 97426.

4.	Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a dermatologic examination to 
determine which skin disabilities can be 
diagnosed and if any are diagnosed, whether 
they are linked to service.  The examiner 
should review the claims folder before the 
examination.   
The examiner should state whether or not 
the veteran has: 
(1) psoriasis;  
(2) lichen simplex chronicus;  
(3) folliculitis;  
(4) herpes zoster; and/or  
(5) tinea cruris.   
If any of these conditions are diagnosed, 
the examiner should be asked to offer an 
opinion as to whether it is more likely, 
less likely, or as likely as not that the 
diagnosed condition is related to service.  
In making this determination, the examiner 
should refer to the service medical records 
and the skin conditions diagnosed in 
service.  Any indicated diagnostic tests, 
studies, and consultations should be 
accomplished.  All current pathology should 
be identified, and all pertinent 
symptomatology, findings, and diagnoses 
should be described, in detail.  The 
examiner should offer a complete rationale 
for any opinion provided.

5.	Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



